—Judgment, Supreme Court, Bronx County, rendered December 1, 1975, convicting defendant after jury trial and imposing sentence, unanimously modified, on the law, to reverse the conviction for common-law murder, vacate the sentence thereon and dismiss the second count of the indictment. Except, as so modified, the judgment is affirmed. On the facts of this case, there was a reasonable doubt as a matter of law whether defendant was guilty of common-law murder. Concur—Kupferman, J. P., Birns, Sandler, Markewich and Silverman, JJ.